JUSTICE NELSON,
dissenting.
¶53 I dissent.
¶54 As noted, § 41-5-1513(l)(b), MCA (2007), provides that:
The court may not place a youth adjudicated to be a delinquent *106youth in a state youth correctional facility for an act that would be a misdemeanor if committed by an adult unless:
(ii) a psychiatrist or a psychologist licensed by the state or a licensed clinical professional counselor or a licensed clinical social worker has evaluated the youth and recommends placement in a state youth correctional facility .... [Emphases added.]
In this case, the use of the phrase may not is mandatory. Van Der Hule v. Mukasey, 2009 MT 20, ¶ 11, 349 Mont. 88, 217 P.3d 1019 (“[C]ourts that have construed legislative use of the phrase ‘may not’ have consistently held that the phrase is mandatory.”). In other words, under the plain language of the statute, the youth court had no authority to place K.M.G. in a state youth correctional facility for the commission of a misdemeanor absent compliance with § 41-5-1513(l)(b)(ii), MCA.
¶55 It is undisputed here that Eileen C. Robbins was not “a psychiatrist or a psychologist licensed by the state or a licensed clinical professional counselor or a licensed clinical social worker.”1 Hence, it follows that the plain and unambiguous statutory preconditions were not met in order to place K.M.G. in Pine Hills. In short, the court’s sentence was illegal because the court exceeded its statutory authority to sentence. Pena v. State, 2004 MT 293, ¶ 24, 323 Mont. 347, 100 P.3d 154 (A district court “has no power to impose a sentence in the absence of specific statutory authority,” its authority to impose sentences in criminal cases “is defined and constrained by statute,” and a sentence that exceeds statutory authority or parameters is, therefore, “illegal.” (internal quotation marks omitted)), overruled on other grounds,Davis v. State, 2008 MT 226, ¶ 23, 344 Mont. 300, 187 P.3d 654.
¶56 The court’s sentence being an illegal sentence, the Lenihan exception applies and we may review the sentence even in the absence of an objection by the defendant-or, in this case, the youth. State v. Lenihan, 184 Mont. 338, 343, 602 P.2d 997, 1000 (1979); State v. Kotwicki, 2007 MT 17, ¶ 8, 335 Mont. 344, 151 P.3d 892. The youth, therefore, did not waive objection to the sentence.
¶57 As for the Court’s reliance on State v. Micklon, 2003 MT 45, 314 Mont. 291, 65 P.3d 559, for the proposition that “ ‘[acquiescence in error takes away the right of objecting to it’ ” (Opinion ¶ 40), I have and will continue to dissent from the use of the Micklon line of cases. *107See State v. Clark, 2008 MT 391, ¶ 45, 347 Mont. 113, 197 P.3d 977 (Nelson, J., specially concurring). This doctrine is more about soothing the hurt feelings of sentencing courts-whose own seeming inability or refusal to follow the law is the cause of the problem in the first place-than it is about following the law, requiring sentencing courts to follow the law, and doing justice for the defendant (youth).
¶58 More to the point, the sentence at issue here is illegal because it is not statutorily authorized. As pointed out above, the statute clearly and unambiguously provides that the court “may not” (i.e., lacks authority to) place a youth in a state youth correctional facility for commission of a misdemeanor unless “a psychiatrist or a psychologist licensed by the state or a licensed clinical professional counselor or a licensed clinical social worker has evaluated the youth and recommends placement in a state youth correctional facility.” Section 41-5-1513(l)(b)(ii), MCA. It is undisputed that this blackletter requirement of the law was not followed. Thus, absent compliance with the law, the District Court did not have authority-judicial power-to place K.M.G. in a state youth correctional facility.
¶59 Ignoring this, however, our decision here takes our Lenihan jurisprudence from the sublime to the ridiculous. Now, if the defendant “embraces” (Opinion, ¶ 40) the trial court’s refusal to follow the law-i.e., the illegality-then we pass the sentencing court’s dereliction with a wink and a nod. Our rationale is that we prevent the defendant from “gaming” the system.
¶60 The point missed in this silliness, though, is that if the District Court-which, theoretically, is in the business of making sure the law is followed2-would simply do its job in the first instance, and enforce the law as written, then any “gamesmanship” would be nipped in the bud. Every criminal “embraces” the illegality of his conduct; and every defendant, if given a chance,3 will attempt to “game” the system to his or her advantage. Trial courts and this Court should, however, be something more than co-conspirators in that effort.
*108¶61 Indeed, when confronted with a situation in which not only the defendant, but also the prosecutor and the trial court, decided to “game” the system-where the prosecutor actually stated on the record, “We don’t hold firm to the technicalities of the statute or the Supreme Court rulings”-this Court responded:
The laws of the State of Montana are written to ensure that justice is served and the well-being of society and individuals is safe-guarded. Contrary to the County Attorney’s pronouncement to the District Court that “we don’t hold firm to the technicalities of the statute or the Supreme Court rulings,” adherence to the legislative enactments and the decisions of this Court is not a matter of convenience or prosecutorial preference [or, for that matter, the preference of the defendant or the trial court]. No court or officer of the court has the prerogative of circumventing or modifying the procedures established by law.
State v. Evert, 2004 MT 178, ¶¶ 6, 19, 322 Mont. 105, 93 P.3d 1254. ¶62 The Court’s contrary approach in the present case is a reprehensible approach to appellate review, and I categorically reject it.
¶63 I dissent.

 It is also undisputed that she did not make an unqualified recommendation that K.M.G. be placed at Pine Hills.


 There was a time when this Court recognized this principle. See State ex rel. Bennett v. Bonner, 123 Mont. 414, 425, 214 P.2d 747, 753 (1950) (“Judicial power as contra-distinguished from the power of the law has no existence. ... The law precedes the courts. The law governs the courts. Thus it is the function of the courts to expound and administer law in those causes properly brought before them in course of legal procedure____[Judicial power] is always exercised for the purpose of giving effect to the will of the people as that will is expressed in the law”). “Blind justice” is not supposed to mean that trial judges wear blinders to the laws that control their authority to act.


 And prosecutor.